Citation Nr: 1418327	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  11-09 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for left hip degenerative joint disease status post left hip replacement (referred to as a left hip disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to February 1980 and from May 1980 to March 2001.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a videoconference hearing before the Board, which was scheduled on March 10, 2014.  However, the day of the hearing, the Veteran withdrew his hearing request and requested that a decision on the merits to be made as soon as possible.  The Board complied with the Veteran's request and now enters a decision in the issue on appeal. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.


FINDINGS OF FACT

1.  In May 2009, the RO determined that the Veteran's previously service-connected lumbar and thoracic spine degenerative joint disease (back disability) was the proximate cause of the Veteran's right hip degenerative joint disease because of the active spread of the arthritic disease.   

2.  The Veteran's left hip is affected by the same osteoarthritic disease that is present in the Veteran's service-connected right hip.

3.  It is more likely than not that the service connected back disability is also the proximate cause of the Veteran's left hip degenerative joint disease.


CONCLUSION OF LAW

Resolving any reasonable doubt in favor of the Veteran, the criteria for service connection for a left hip disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran alleges entitlement to service connection for a left hip disability secondary to service-connected lumbar and thoracic spine degenerative joint disease (referred to as a service-connected back disability).  

I.  Legal Criteria 

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to direct service connection, a Veteran may prevail under alternative theories of service connection including on a presumptive basis for a showing of chronic disease or on a secondary basis.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a qualifying condition is noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection on a secondary basis may be established for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

II. Analysis  

The Board finds a current disability and a service-connected disability are established by the record.  The left hip disability is established by the September 2012 VA examination report and private treatment records related to the Veteran's total left hip replacement.  The Veteran was service-connected for the back disability in an August 2001 rating decision issued by the above RO.  

With a current disability and service-connected disability established, the Board turns to the dispositive issue of nexus.  Resolving all reasonable doubt in favor of the Veteran, the Board finds the record establishes nexus.  In a May 2009 rating decision, the RO service connected the Veteran's right hip degenerative joint disease to the service-connected back disability as a result of the "active spread of the disease process."  Although the record is scant on this point, there are x-rays of the Veteran's lumbar and thoracic spines with impressions from 2001 documenting the spreading of pain and degeneration.  Additionally, the medical history provided by the Veteran and statements made by the VA examiner in the September 2012 examination report indicate that the right and left hip disabilities originate from the same disease, osteoarthritis.  X-rays taken of the Veteran's hip, noted by the September VA 2012 examiner in his report, revealed bone-on-bone arthritis in both hips necessitating a total replacement bilaterally. 

With the right and left hip disabilities resulting from the same disease, they likely have the same origin.  The RO determined that the Veteran's right hip disability was caused by the Veteran's service-connected back disability.  It follows that the Veteran's left hip disability should also arise from the service-connected back disability.  Absent probative evidence to the contrary, a grant of service connection on a secondary basis is warranted.  

The Board notes that the September 2012 VA examiner provided a negative nexus opinion.  However, the Board finds this opinion inadequate, and does not accept it.  Although the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The examiner opined that the Veteran's  hip osteoarthritis is less likely than not a result of the Veteran's back osteoarthritis and opined that it is likely of its own organic origin, but failed to provide a rationale for his findings.  In not accepting the examiner's opinion, the Board is left with the Veteran's private and VA treatment records, which suggest a favorable nexus.  

In light of this favorable result, a detailed discussion of VA's various duties to notify and assist is unnecessary.  Any potential failure of VA in fulfilling these duties is harmless error.


ORDER

Service connection for left hip degenerative joint disease status post left hip replacement secondary to service-connected degenerative joint disease of the lumbar and thoracic spines is granted, subject to the laws and regulations governing the award of monetary benefits.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


